Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 5/12/22 has been entered and fully considered.
Claims 1, 6, 8, 9, 13, 15, 16, 20, 22, 23, 26, 28, and 32 have been amended.
Claims 7, 14 and 21 have been cancelled.
Summary
The 101 rejection is withdrawn in light Applicant’s amendments.
The 112 rejection is withdrawn in light Applicant’s amendments.
Applicant’s arguments see pages 7-14, filed 5/12/22, with respect to claims 1-6, 8-13, 15-20, and 22-34 have been fully considered and are persuasive.  The 103 rejection of claims 1-6, 8-13, 15-20, and 22-34 have been withdrawn.
Claims 1-6, 8-13, 15-20, and 22-34 are pending and have been considered.
Reasons for Allowance
Claims 1-6, 8-13, 15-20, and 22-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically, the combination of a naphtha boiling range composition comprising a T10 distillation point of 30°C or more, a T90 distillation point of 210°C or less, a naphthenes content of 35 wt% to 50 wt%, a naphthenes to aromatics weight ratio of 4.0 or more, and a sulfur content of 8 to 50 wppm 100 wppm or less and wherein the naphtha boiling range composition has not been exposed to hydroprocessing conditions, recited in the claims; which is outside the scope of prior art.
	RUBIN-PITEL ET AL. (US PG PUB 20170183575) is the closest prior art that teaches:
RUBIN teaches in para [0002] systems, methods and compositions are provided related to production of fuels and/or fuel blending components from deasphalted oils produced by deasphalting of resid fractions.  Para [0045] teaches conventionally, crude oils are often described as being composed of a variety of boiling ranges. Lower boiling range compounds in a crude oil correspond to naphtha or kerosene fuels. Intermediate boiling range distillate compounds can be used as diesel fuel or as lubricant base stocks. If any higher boiling range compounds are present in a crude oil, such compounds are considered as residual or "resid" compounds, corresponding to the portion of a crude oil that is left over after performing atmospheric and/or vacuum distillation on the crude oil
However, RUBIN differs from the claimed invention in that RUBIN does not disclose or suggest the features of these claims calling for a naphtha boiling range composition having a sulfur content of 8 to 50 wppm, and wherein the naphtha boiling range composition has not been exposed to hydroprocessing conditions.
In other words, all of the naphtha boiling range composition of RUBIN are hydroprocessed, and therefore have very low sulfur contents. See Figure 7 of RUBIN, which has the start of run (SOR) and end of run (EOR) naphtha compositional data and shows that the sulfur content both SOR and EOR is less than 1 wppm; which is in contrast to the claimed naphtha boiling range compositions which are not hydroprocessed and have sulfur contents ranging from 8 to 50 wppm.
Therefore, any combination of RUBIN fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771




/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771